EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Comment 
The rejections of claims 21, 22 and 34 under 35 USC § 112 and the objection to claim 18 for minor informalities are withdrawn in view of the amendments filed 22 November 2021. 
Allowable Claims
Claims 16-41 are allowed.
Reasons for Allowance
Applicant’s arguments filed 22 November 2021 regarding McBride; Mark W. et al. (US 20080114339), Ortiz, John et al. (US 20050137680 A1), Siess; Thorsten (US 20100268017 A1) and Yamazaki; Kenji (US 5275580) have been considered and are persuasive. Examiner advances additional reasons for allowance. 
Ortiz, the closest art of record, lacks a rotor and instead describes a stent configured to protect an aneurysm (¶ [0050], the stent 10 is deployed so that the region 100 occludes an aneurysm 36, within the vessel 42). Applicant’s comments regarding the lack of motivation to combine McBride and Ortiz are persuasive. 



Shifflette; J. Michael (US 20080132748 A1) describes a percutaneously-inserted, expandable, cardiac-assist device (¶ [0001], [0026], [0027], [0088], cardiac-assist device 110); comprising a rotor (¶ [0098] Pump assembly 118 includes a rotating impeller; ¶ [0121], impeller hub 560, impeller blades 570); a pump housing (¶ [0108], FIG. 4A, a plurality of spaced-apart ribs 442 … The ribs collectively define cage or casing 444); a tubular pump portion disposed between a distal tapered portion and a proximal tapered portion (¶ [0113], membrane 446 covers a portion of casing 444; end regions 444A and 444B of the casing remain uncovered). 
However, Shifflette lacks grid openings in the tubular pump portion that consist of smaller first polygons, and grid openings in the distal tapered portion having a larger perimeter length. Instead, Shifflette shows that the openings which form end regions 444A and 444B are generally the same shape or smaller than the spaces between lateral struts in casing 444 (Fig. 5). 

Schwartz; Robert S. et al. (US 5092844 A) describes an intracatheter perfusion pump (col. 5, lines 20-30, intracatheter perfusion pump 26 … angioplasty catheter 20); including a pump housing (Figs. 2, 3, tube 40). However, Schwartz lacks a distal tapered portion and a proximal tapered portion and instead shows that tube 40 has a generally uniform diameter (Figs. 2, 3). 

Siess; Thorsten et al. (US 6794789 B2) describes a micromotor combined with a pump portion and forming an impeller pump (col. 1, lines 3-7), comprising a pump housing (col. 2, lines 39-42, micromotor 10 axially followed by a pump portion 11); the pump housing being formed from a grid structure having grid struts and grid openings formed between the grid struts (cols. 2-3, lines 66-7, The enveloping flux return structure 18 consists of an integral tubular body into which circumferential slots 25 are cut … each slot is interrupted by two diametrically opposed bridges 26). However, Siess lacks grid openings in a tubular pump portion that consist of smaller first polygons, and grid openings in a distal tapered portion having a larger perimeter length. Instead, Siess arranges the openings as slots or parallel bands (Fig. 1). Additionally, Siess does not arrange any of the circumferential slots 25 in tapered proximal or distal portions, and instead shows that the circumferential slots 25 extend over a portion with a uniform diameter.

Figuera; Diego (US 5169378 A) describes a blood pump including a pump housing with tapered portions (Figs. 2a, 2b). However, Figuera lacks grid openings comprising polygons of varying perimeter length and instead constructs the pump housing from a flexible or inflatable structure (col. 4, lines 46-60, The double wall of the chamber is represented by a tubular system, but it can be constructed in many different ways, for example, little intercommunicated cells; spongy texture; two walls interdependent through internal connections, etc.). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781